In an action to recover damages for personal injury, defendants appeal from an order of the Supreme Court, Westchester County, entered February 19, 1963 on the court’s own motion after a pretrial conference, which granted a preference in trial. Order reversed, without costs; preference vacated; and action restored to its regular position on the calendar. The record fails to show any basis for the granting of a preference (cf. Abramson v. Kenwood, Labs., 17 A D 2d 626). Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.